Case 1:19-cv-07256-VSB Document 3 Filed 08/02/19 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THE UNITED STATES OF AMERICA,
Plaintiff, Case No. 19 Civ,

Vv.
MICHAEL N. SCHWARTZ,

Defendant.

 

 

STIPULATED ORDER AND FINAL JUDGMENT OF PERMANENT INJUNCTION

Plaintiff, United States of America, and Defendant Michael N. Schwartz (“the Parties”)
respectfully move the Court for entry of this Stipulated Order and Final Judgment of Permanent
Injunction (the “Injunction’), and agree and stipulate as follows:

WHEREAS, the United States of America has filed a Complaint for Permanent
Injunction and Other Relief under 26 U.S.C. §§ 7402, 7407 and 7408 of the Internal Revenue
Code (“I.R.C.”) against Michael N. Schwartz (“Defendant”);

WHEREAS, Defendant voluntarily agrees and consents to this Injunction;

WHEREAS, accordingly, the Parties have agreed to settle this case in accordance with
the terms of this Injunction;

NOW, THEREFORE, IT IS HEREBY STIPULATED, AGREED AND ORDERED that:

1, Defendant admits that the Court has personal jurisdiction over him pursuant to 28
U.S.C. §§ 1340 and 1345, and subject matter jurisdiction pursuant to 26 U.S.C. §§ 7402(a),
7407(a) and 7408(a).

2.. Defendant admits, acknowledges, and accepts responsibility for the following

facts:

 
Case 1:19-cv-07256-VSB Document 3 Filed 08/02/19 Page 2 of 9

A. In 2000, Schwartz developed the Deerhurst Trading Strategies transaction
(the “DTS Transaction”), which involved the use of foreign currency options contracts in
an effort to generate losses that taxpayers could claim on their tax returns through
reliance on specific tax rules,

B, The DTS Transaction was examined in Sala v. United States, 613 F.3d
1249 (10th Cir. 2010), In that case, the Tenth Circuit Court of Appeals found that the
transaction lacked economic substance in light of the fact that the loss generated “was
designed to be entirely artificial.” Jd. at 1253.

C. In 2002, Schwartz developed the Castle Transaction and the MM-MNS
Transaction (the “Major-Minor Transactions”), which involved the use of foreign
currency options contracts in an effort to generate losses that taxpayers could claim on
their returns through reliance on specific tax rules.

D. One of the Major-Minor Transactions was examined in Wright y.
Commissioner, 809 F.3d 877, 880 (6th Cir. 2016). In that case, the Sixth Circuit Court of
Appeals found that “[a]lthough these transactions involve large sums of dollars, euros,
and krones, [they] appear to have subjected the [taxpayers] to little actual economic risk
because the four options in the major-minor transactions offset each other,” and
concluded that “the [taxpayers] appear to have engaged in the major-minor transactions
primarily to generate the desired tax loss.” Jd. at 884.

E, Schwartz did not register the DTS Transactions and the Major-Minor

Transactions.

 
Case 1:19-cv-07256-VSB Document 3 Filed 08/02/19 Page 3 of 9

F, The IRS determined that the DTS Transactions and the Major-Minor
Transactions were tax shelters required to be registered by their organizers under LR.C. §
6111.

G. In July and August 2015, the IRS assessed penalties against Defendant
pursuant to I.R.C. § 6707 that has been the subject of litigation and settlement in the
Chapter 7 bankruptcy case Jn re Schwariz, 15-12746 (MKV) (Bankr. $.D.N.Y.).

3. In settlement of the claims of the United States, Defendant agrees that, pursuant to
LR.C. §§ 7402, 7407 and 7408, Defendant Michael N. Schwartz, including through the use of his
representatives, agents, servants, employees, attorneys, family members and/or any person or
entity acting in active concert or participation with him, is permanently enjoined from directly or
indirectly, by use of any means or instrumentalities:

A. Organizing, promoting, advising, implementing, carrying out, managing,
or selling (directly or indirectly) the Deerhurst Trading Strategies transaction described in
the complaint, the Castle transaction described in the complaint, the MM-MNS
transaction described in the complaint, or any substantially similar plan or arrangement.
The Deerhurst Trading Strategies transaction, the Castle transaction, and the MM-MNS
transaction: |

i. Use or involve foreign currency options contracts;
ii, Purport to generate non-financial losses stemming from the
transfer of largely offsetting long and short foreign currency
options; and

ili, Result in taxpayers claiming that the alleged losses from these
transactions offset gains from unrelated activities of the taxpayers.

B. Organizing, promoting, advising, implementing, carrying out, managing or

selling (or helping others to organize, promote, advocate, implement, carry out, manage

 
Case 1:19-cv-07256-VSB Document 3 Filed 08/02/19 Page 4 of 9

or sell) any other tax shelter, plan, or arrangement, or a listed or reportable transaction,
that violates the internal revenue laws or improperly incites or assists any person or entity
to evade or avoid the assessment or collection of their federal tax liabilities or claim
improper tax refunds;

C. Engaging in conduct subject to penalty under I.R.C. § 6700(a)(2)(A),
including making, in connection with the organization of, participation in, or sale of any
plan or arrangement, any statement about the securing of any tax benefit that Defendant
knows or has reason to know is false or fraudulent as to any material matter;

Dd, Engaging in conduct subject to penalty under I.R.C. § 6700{a)(2)(B),
including making statements as to the value of property or services when the value stated
exceeds 200% of the amount determined to be correct and is directly related to the
amount of a tax deduction or credit;

E, Engaging in conduct subject to penalty under LR.C. § 6701, including
aiding, assisting, procuring, or advising with respect to the preparation or presentation of
any portion of a tax return, claim, or other document, that Defendant knows or has reason
to know will be used as to a material matter arising under federal tax law, and will result
in the understatement of the liability for the tax of another person;

F. Engaging in conduct subject to penalty under ILR.C. § 6694, which
penalizes a return preparer who prepares a return or claim for refund that contains an
unreasonable position and the return preparer knew (or reasonably should have known) of

the position;

 
Case 1:19-cv-07256-VSB Document 3 Filed 08/02/19 Page 5 of 9

G, Engaging in conduct subject to penalty under LLR.C. § 6695(c), which
penalizes a tax return preparer for failing to furnish an identifying number for a return
that he prepared;

H, Engaging in conduct subject to penalty under I.R.C. § 6707, which
penalizes a material advisor for: (1) failing to timely file any return or statement under
LLR.C. § 6111 as to a reportable transaction, currently a Form 8918, Material Advisor
Disclosure Statement; (2) failing to obtain a Reportable Transaction Number; and (3)
failing to furnish the Reportable Transaction Number to any person or entity as required
by statute or regulation;

I, Engaging in conduct subject to penalty under LR.C. § 6708, which
penalizes a material advisor who fails to make available, within twenty business days
after the date of a written request by the Internal Revenue Service, a list required to be
maintained under ILR.C. § 6112(a);

J, Engaging in conduct designed or intended to obstruct or delay an IRS
investigation or audit, although Defendant may assert on his own personal behalf all
statutory and constitutional rights to which he is entitled;

K. Organizing, promoting, providing, advising or selling business or tax
services that facilitate or promote noncompliance with federal tax laws; and

L. Willfully engaging in conduct subject to penalty under any provision of
the Internal Revenue Code.

A, Defendant will cooperate fully and actively with the IRS and any other agency of
| the government regarding any matter relating to the IRS’s investigation of DTS, major-minor tax

shelters including the Castle Transaction and the MM-MNS, any listed transaction and/or any

 
Case 1:19-cv-07256-VSB Document 3 Filed 08/02/19 Page 6 of 9

transaction of interest about which the Defendant has knowledge or information. Defendant
agrees that his continued cooperation with the IRS’s investigation shall include, but not be
limited to the following: |

A, Completely and truthfully disclosing all information in his possession to
the IRS about which the IRS may inquire relating to the IRS’s investigation of DTS,
major-minor tax shelters including the Castle Transaction and the MM-MNS, any listed
transaction and/or any transaction of interest about which the Defendant has knowledge
or information, including but not limited to all information about activities of the
Defendant, and present and former partners, employees, and agents of the Defendant;

B. Volunteering and providing to the IRS any information and documents,
records and/or other information in Defendant’s possession, custody or control, that come
to the Defendant’s attention that may be relevant to the IRS’s investigation of DTS,
major-minor tax shelters including the Castle Transaction and the MM-MNS, any listed
transaction and/or any transaction of interest about which the Defendant has knowledge
or information;

C. Assembling, organizing, and providing, in responsive and prompt fashion,
and, upon request, expedited fashion, all documents, records, information, and other
evidence in Defendant’s possession, custody, or control as may be requested by the IRS
relating to DTS, major-minor tax shelters including the Castle Transaction and the MM-
MNS, any listed transaction and/or any transaction of interest about which the Defendant
has knowledge or information; and

D. Providing information and/or testimony as requested by the IRS relating to

DTS, major-minor tax shelters including the Castle Transaction and the MM-MNS, any

 
Case 1:19-cv-07256-VSB Document 3 Filed 08/02/19 Page 7 of 9

listed transaction and/or any transaction of interest about which the Defendant has

knowledge or information, including sworn testimony in court proceedings, and

identifying witnesses who, to Defendant’s knowledge and information, may have
material information concerning DTS, major-minor tax shelters including the Castle

Transaction and the MM-MNS, any listed transaction and/or any transaction of interest

about which the Defendant has knowledge or information.

5, The United States, including any of its agencies, will not introduce this judgment
to establish Defendant’s liability for civil or criminal penalty, except in an action to enforce the
Injunction or for contempt; however, the United States is not precluded from introducing the
Injunction into evidence, in any administrative, civil or criminal proceeding, to the extent
permitted by the Federal Rules of Evidence, including, but not limited to, impeaching
Defendant’s testimony in the event he misrepresents the terms of the Injunction or indicates that
he never agreed to the Injunction.

6. Defendant understands and agrees that nothing in this Stipulated Order and Final
Judgment of Permanent Injunction shall be construed to preclude any other proceedings against
or involving Defendant, whether administrative, civil or criminal, whether pending or
subsequently commenced. The Parties further understand and agree that entry of this Stipulated
Order and Final Judgment of Permanent Injunction neither precludes the IRS from asserting
liability (e.g. the assessment of taxes, interest, or penalties) against Defendant for asserted
violations of the Internal Revenue Code, nor precludes Defendant from contesting any such
liability.

7, The United States wil! be allowed full post-judgment discovery to monitor

compliance with the Injunction, limited to matters covered in this Injunction.

 
Case 1:19-cv-07256-VSB Document 3 Filed 08/02/19 Page 8 of 9

8. The Court will retain jurisdiction over this action for purpose of implementing
and enforcing the final judgment and any additional orders necessary and appropriate to the
public interest.

9. The Parties waive the right to appeal from the Injunction.

10. The Parties understand and agree that this Stipulated Final Judgment of
Permanent Injunction and Order will be entered under Federal Rule of Civil Procedure 65 and
will result in the entry, without further notice, of a Final Judgment in this matter.

11, The Parties understand and agree that the Parties will bear their own costs,
including any attorneys’ fees or other expenses of this litigation.

12.‘ The Parties further understand and agree that if Defendant violates the Injunction,

he may be subject to sanctions for contempt.

 
Case 1:19-cv-07256-VSB Document 3 Filed 08/02/19 Page 9 of 9

Dated: Hackensack, New Jersey
April 2% 2019

SHAPIRO, CROLAND, REISER, APFEL
& DIIORIO, LLP
Counsel for the Defendant

By: Uf Ran 2. Atte

JOHN P, DI IORIO, ESQ.

Dated: New Yok, New York
April 22, 2019

 

MICHAEL N. SCHWARTZ
Defendant

Hal Abel

SO. ORDERED:

 

United States District Judge
, 2019

anaes deri

Dated: New York, New York
geet EZ, 2019

Ue,
GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

Counsel for ike Government

By: __ LA pw o, VU
M@QNICA P. FOLCH
Assistant United States Attorney

 
